Citation Nr: 0320464	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  00-23 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial evaluation for the 
right foot disability.

2.  Entitlement to rating in excess of 10 percent for the 
right buttock disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active duty in the Army from February 1951 
to November 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Board notes that the 10 percent rating for the right foot 
disability at issue in this case has been in effect since the 
grant of service connection.  As such, the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  The Board has therefore listed the issue as one 
of an increased initial rating on the title page.


REMAND

In a rating decision issued in October 1999, the RO assigned 
a noncompensable rating for the right foot disability 
effective August 8, 1960, and further assigned a 10 percent 
evaluation effective May 9, 1996.  The October 1999 rating 
decision also assigned an increased rating for the right 
buttock scar, granting a 10 percent evaluation effective 
September 10, 1997.

The appellant appealed the assignment of the initial 
noncompensable evaluation for the right foot disability.  He 
also appealed the 10 percent evaluation for the right buttock 
disability and the effective date of the increased rating.

In a decision issued in June 2002, the Board found that the 
RO's December 1960 decision that denied a compensable rating 
for the appellant's residuals of shrapnel wound of the right 
buttock was clearly and unmistakably erroneous and that a 10 
percent rating was warranted under Diagnostic Code 7804.  The 
effective date for the 10 percent evaluation was August 8, 
1960.  The RO issued a rating decision in November 2002 that 
implemented the Board decision.  The Board's June 2002 
decision rendered the appellant's claim for an earlier 
effective date for the assignment of the 10 percent 
evaluation moot.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board notes that the RO has not given the appellant 
notice of the pertinent provisions of 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 or of final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).

The Board finds that VA has not complied with the duty to 
assist provisions contained in the new law.  In particular, 
the provisions of 38 U.S.C.A. § 5103(a) have not been 
satisfactorily fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  See also Charles v. Principi, 16 Vet. 
App. 370, 373-374 (2002).

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities of the skin under 38 C.F.R. 
§ 4.118. 67 Fed. Reg. 49590-49599 (Jul. 31, 2002).  The 
changes became effective August 30, 2002, and the RO has not 
had the opportunity to adjudicate the appellant's increased 
scar disability rating claims pursuant to the revised 
criteria.  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In the Board's opinion, 
the appellant could be prejudiced as a result of the Board 
deciding the claims under the new criteria before the RO has 
done so.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  The RO should obtain the appellant's 
relevant medical treatment records 
concerning his right foot and buttocks 
disabilities from any VA facility, 
private doctor and/or hospital identified 
in the evidence or record or by the 
appellant from 1960 to the present.  In 
particular, the records associated with 
the treatment of the right plantar keloid 
should be obtained.  The appellant should 
provide assistance as needed to obtain 
these records that should be associated 
with the claims file.

4.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded a VA 
dermatological examination to determine 
the nature and extent of his service-
connected scars of the right foot and 
right buttock.  The claims file must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

The examiner should obtain from the 
appellant his detailed clinical history.  
All pertinent right foot and right 
buttock scar pathology found on 
examination should be noted in the report 
of the evaluation.  After reviewing the 
appellant's claims file, as well as 
interviewing and examining him, the 
examiner should discuss the presence 
(including extent and severity) or 
absence of ulceration of a poorly 
nourished scar, tenderness, and pain on 
palpation or limitation of function.  The 
examiner must delineate which right foot 
pathology is related to the shrapnel 
wound and which is not related.  In 
particular, the examiner should state 
whether any right foot arthritis and/or 
plantar keloid is a residual of the 
shrapnel wound.

The shape, color, and extent, including a 
description of the size of each scar, 
should be noted.  The examiner should 
state whether each scar is superficial or 
deep.  (A superficial scar is one not 
associated with underlying soft tissue 
damage and a deep scar is one associated 
with underlying soft tissue damage.)  The 
examiner should also note the extent of 
the limitation of function, such as 
limitation of motion, of any affected 
body part, if any.  

5.  The RO should then review the claims 
file to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The holding 
concerning staged ratings in Fenderson v. 
West, 12 Vet. App. 119 (1999) should be 
applied.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


